Plaintiff in error, hereinafter called defendant, was convicted in the county court of Jackson county of the unlawful sale of intoxicating liquor, and his punishment fixed by the jury at a fine of $100 and imprisonment in the county jail for 45 days.
Defendant contends first that the court erred in its instructions to the jury.
An examination of these instructions reveals that they are not carefully drawn and are not as comprehensive as they might have been, but when considered in the light of the conclusive evidence of the guilt of the defendant, he could not have been prejudiced thereby.
This court has said, in substance, that the giving of erroneous instructions is not always ground for reversal. Thompson v. State, 6 Okla. Cr. 51, 117 P. 216; Gransden *Page 122 
v. State, 12 Okla. Cr. 417, 158 P. 157; West v. State,13 Okla. Cr. 312, 164 P. 327, L. R. A. 1917E, 1129; Cloud v. State, 41 Okla. Cr. 395, 273 P. 1012.
Defendant contends that the evidence is insufficient to support the verdict of the jury, but this contention is without merit.
The other errors complained of by defendant have been carefully considered and are without substantial merit.
For the reasons stated, the cause is affirmed.
EDWARDS, J., concurs.